United States Court of Appeals,

                                             Fifth Circuit.

                                            No. 92-4643.

                             Juan Jose VERDUZCO-AREVALO, Petitioner,

                                                  v.

                IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

                                            April 27, 1993.

Petition for Review of an Order of the Immigration and Naturalization Service.

Before POLITZ, Chief Judge, KING and DUHÉ, Circuit Judges.

          POLITZ, Chief Judge:

          Denied a waiver of deportation by an immigration judge, Juan Jose Verduzco-Arevalo seeks

review of the summary dismissal of his appeal by the Board of Immigration Appeals. Finding an

abuse of discretion, we grant the petition, reverse the BIA's summary dismissal, and remand the

appeal to the BIA for consideration of the merits.

                                             Background

          Verduzco, a Mexican national, was admitted to the United States as a lawful permanent

resident in 1963. He married and had five children, all born in the United States. In October 1986

he was arrested for possession of cocaine. According to Verduzco, the charge stemmed from an

incident in which an undercover agent invited him to sniff cocaine. He pled guilty to a violation of

21 U.S.C. § 844(a). The conviction subjected him to deportation under section 241(a) of the

Immigration and Nationality Act1 and in due course deportation was ordered. Verduzco sought a

discretionary waiver of deportation pursuant to section 212(c) of the Act,2 which was denied after

hearing by an immigration judge. He timely appealed the denial to the BIA. The BIA summarily

dismissed Verduzco's appeal on the grounds that he had failed to specify its basis.3 Verduzco timely

   1
       8 U.S.C. § 1251(a).
   2
       8 U.S.C. § 1182(c).
   3
       See 8 C.F.R. § 3.1(d)(1-a)(i).
petitioned for review.

                                                 Analysis

          This appeal is governed by our decision in Medrano-Villatoro v. I.N.S.4 There, we stated that

an appeal to the BIA

          must inform the BIA what was wrong about the immigration judge's decision and why. The
          statement must specify whether the petitioner challenges erroneous findings of fact or law,
          or both. If a question of law is presented, supporting authority must be cited; and if the
          dispute is on the facts, the particular details at issue must be identified. Moreover, if the
          denial of discretionary relief is in question, the statement of reasons must disclose whether the
          alleged error relates to grounds of statutory eligibility or the exercise of discretion. Although
          [a] petitioner could ... set out his reasons for appeal at greater length in a brief or separate
          written statement, he [is] not required to do so. Nor [is] he required to fully argue his
          position in his notice of appeal.5

The grounds supplied in Verduzco's notice of appeal satisfy the threshold standards approved in

Medrano. Verduzco has adequately specified his basis for appeal. The BIA erred in ruling

otherwise.6

          PETITION GRANTED, JUDGMENT REVERSED, AND CASE REMANDED.




   4
       866 F.2d 132 (5th Cir.1989).
   5
866 F.2d at 133-34 (internal citations omitted).
   6
   We express no opinion as to the merits of Verduzco's appeal. Townsend v. I.N.S., 799 F.2d
179 (5th Cir.1986).